Case 1:15-cr-00637-KAM
         Case 1:16-cv-07175-AJN
                         DocumentDocument
                                  779-1 Filed
                                          12008/23/21
                                               Filed 08/16/21
                                                        Page 1 Page
                                                               of 5 PageID
                                                                     1 of 5 #: 25788




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                                                                  8/16/21
  THOMAS P. KOESTLER,

                                            Petitioner,       Civ. No. 16-cv-7175-AJN


                                                                        ORDER
                        -against-


  MARTIN SHKRELI,

                                          Respondent.




                                     ORDER FOR TURNOVER AND
                                    APPOINTMENT OF RECEIVER

        Petitioner/Judgment Creditor Dr. Thomas P. Koestler (the “Petitioner” or the “Judgment

 Creditor”), having been awarded a Judgment by this Court in the amount of $2,614,930 on

 February 6, 2017 (ECF #22) (the “Judgment”), against Respondent/Judgment Debtor Martin

 Shkreli (“Shkreli” or the “Judgment Debtor”), and having moved by order to show cause,

 pursuant to Fed. R. Civ. P. 69 and New York CPLR 5225 and 5228, (i) for an order requiring

 turnover of the stock the Judgment Debtor owns in Phoenixus AG (“Phoenixus,” and as to the

 Judgment Debtor’s ownership interest in Phoenixus, the “Phoenixus Stock”) to a receiver to be

 appointed by this Court to be sold for the purpose of satisfying Judgment Debtor’s Judgment to

 the Judgment Creditor in this case, (ii) for an order appointing such receiver, and (iii) for an

 order directing the Judgment Debtor to execute any documents and take such other steps as will

 be necessary to effect delivery of his Phoenixus Stock to the receiver and the sale of the

 Phoenixus Stock; and the Court having reviewed and considered the motion including the

 submissions by the Judgment Creditor, the Judgment Debtor and also by the United States
Case 1:15-cr-00637-KAM
         Case 1:16-cv-07175-AJN
                         DocumentDocument
                                  779-1 Filed
                                          12008/23/21
                                               Filed 08/16/21
                                                        Page 2 Page
                                                               of 5 PageID
                                                                     2 of 5 #: 25789




 Attorney for the Eastern District of New York (the “U.S. Attorney”) (at ECF #58 and #103) in

 connection with the criminal case in which the Judgment Debtor is a defendant known as USA v.

 Shkreli, 1:15-cr-00637-KAM (E.D.N.Y.) (the “Criminal Case”) and in which case there is a

 forfeiture order entered against the Judgment Debtor, at its ECF # 680 (the “Forfeiture Order”),

 which the U.S. Attorney indicated at ECF #103 has been satisfied as of July 27, 2021, and the

 Court finding good cause for the relief sought and the relief granted herein,

        IT IS ORDERED that Petitioner’s motion is granted as follows:

        1. Derek C. Abbott is appointed as receiver in this case on the terms set forth in this

            Order (the “Receiver”) to collect the Phoenixus Stock owned by the Judgment Debtor

            in Phoenixus and to sell that stock so as to satisfy the Judgment to the Judgment

            Creditor in this case with such interest and any other costs or amounts to which the

            Judgment Creditor is entitled.

        2. The Receiver shall pay the proceeds of the sale of the Phoenixus Stock (i) first to pay

            any amounts owed to the Receiver as allowed herein or otherwise by the Court and

            (ii) next to pay the amount owed to the Judgment Creditor in this case with such

            interest and any other costs or amounts to which the Judgment Creditor is entitled;

            with any amounts or other property remaining after such sale to be remitted to the

            Judgment Debtor by the Receiver, subject to any further Order of this Court or of any

            other Court of competent jurisdiction.

        3. The U.S. Attorney shall, in accordance with its proposals and representations to this

            Court at ECF #58 and #103, promptly upon entry of this Order apply by motion or

            other application to the Court in the Criminal Case to release or modify the Forfeiture

            Order permitting the release of the Judgment Debtor’s Phoenixus Stock and any other

            assets of the Judgment Debtor to the Receiver for the purposes directed in this Order
                                                  2
Case 1:15-cr-00637-KAM
         Case 1:16-cv-07175-AJN
                         DocumentDocument
                                  779-1 Filed
                                          12008/23/21
                                               Filed 08/16/21
                                                        Page 3 Page
                                                               of 5 PageID
                                                                     3 of 5 #: 25790




          (without relieving or seeking relief for the Judgment Debtor from any other obligation

          under the Forfeiture Order as to the Phoenixus Stock or in any other respect as he

          may have in the Criminal Case), and shall upon entry of such Order arrange delivery

          of such assets to the Receiver, and the Judgment Debtor is ordered to take such steps

          as are necessary, including the execution of any documents or any other steps

          necessary, to permit and effectuate the delivery of the Phoenixus Stock to the

          Receiver for sale, to permit and effectuate sale of the Phoenixus Stock as allowed and

          directed in this Order and to permit and effectuate the delivery of any other asset of

          the Judgment Debtor to the Receiver as directed in this Order. The

          Petitioner/Judgment Creditor shall have a lien and priority interest under and in

          accordance with NY CPLR 5234 in the Phoenixus Stock and any other assets turned

          over to the Receiver pursuant to this Order.

       4. Until the Judgment Debtor has satisfied his obligations to the Judgment Creditor, or

          to the Receiver or otherwise under this Order, any and all assets or property of the

          Judgment Debtor other than the Phoenixus Stock which are subject to the Forfeiture

          Order, including those assets actually held by the Government and/or the U.S.

          Attorney in accordance with the Forfeiture Order as well as any others, shall be

          turned over to the Receiver to be held subject to further order of this Court and shall

          not be returned to the Judgment Debtor until such further Order of this Court (but

          shall not be sold by the Receiver without further order of this Court).

       5. The Receiver shall liquidate the Phoenixus Stock using his experience in and

          knowledge of similar financial transactions and his knowledge of the pharmaceutical

          industry. The Receiver shall apply to the Court for prior approval of any transaction

          involving the Phoenixus Stock.
                                                3
Case 1:15-cr-00637-KAM
         Case 1:16-cv-07175-AJN
                         DocumentDocument
                                  779-1 Filed
                                          12008/23/21
                                               Filed 08/16/21
                                                        Page 4 Page
                                                               of 5 PageID
                                                                     4 of 5 #: 25791




       6. The Receiver will be entitled to reimbursement of his necessary expenses from the

          work he performs pursuant to this Order and to a commission in the amount of up to

          5% of the amounts he receives and disburses upon further application to this Court at

          the time of any transaction or at the conclusion of the Receivership. The Receiver

          may retain counsel to assist with legal matters necessary to the performance of his

          duties under this Order with the reasonable expenses of counsel to be paid among the

          necessary expenses for which the Receiver may be reimbursed. If the Receiver is

          affiliated with a law firm, the Receiver shall not employ that law firm as counsel and

          any law firm employed by the Receiver shall not be compensated for any work the

          Receiver could have done without counsel. To the extent that the Receiver employs

          counsel, he shall obtain monthly statements from counsel and promptly upon receipt

          provide a copy of the statements to the Court under seal and a copy to the Judgment

          Creditor’s counsel (which the Judgment Creditor and his counsel shall not disclose to

          anyone except upon further order of this Court).

       7. The Receiver shall execute an oath in accordance with New York CPLR 6402

          promptly upon the entry of this Order. The Receiver shall not be obligated to provide

          an undertaking in accordance with New York CPLR 6403, but shall be required to

          maintain accounts in accordance with New York CPLR 6404.

       8. The Receiver is appointed for a period of six months from the date of this Order, and

          the Judgment Creditor or the Receiver may apply for an extension of that period of

          time by letter application setting forth good reason for such extension.

       9. The relief granted in this Order is without prejudice to any rights or remedies of any

          party, person or entity except to the extent expressly addressed in this Order.



                                                4
Case 1:15-cr-00637-KAM
         Case 1:16-cv-07175-AJN
                         DocumentDocument
                                  779-1 Filed
                                          12008/23/21
                                               Filed 08/16/21
                                                        Page 5 Page
                                                               of 5 PageID
                                                                     5 of 5 #: 25792




       10. This Court will retain jurisdiction over any matter relating to the Receivership after it

          ends including any claim raised by any person or party against the Receiver relating

          to the Receivership.



       SO ORDERED.


 Dated: August 16, 2021                              __________________________________
        New York, New York                                    ALISON J. NATHAN
                                                            United States District Judge




                                                 5
